Citation Nr: 0804256	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-38 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
impingement syndrome, to include as secondary to service 
connected avulsion fracture of the right shoulder.

2.  Entitlement to service connection for left knee 
patellofemoral pain syndrome, to include as secondary to 
service connected patellofemoral pain syndrome of the right 
knee status post arthroscopy and debridement or a synovial 
plica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from June 1984 to August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied 
service connection for left shoulder and left knee 
disabilities.  The veteran filed a Notice of Disagreement 
(NOD) in August 2005, and a Statement of the Case (SOC) was 
issued in December 2005.  The veteran perfected his appeal 
with the timely filing of a VA Form 9, Appeal to Board of 
Veterans' Appeals, in December 2005.

The Board notes that although the veteran resides within the 
jurisdiction of the Winston-Salem, North Carolina, RO, he is 
employed by a veteran's service organization at that RO.  
Therefore, the Roanoke RO has assumed jurisdiction over the 
claims to avoid any possible conflict of interest or 
appearance of impropriety.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is required for an examination in lieu of a Board 
hearing, as agreed to in April 2006 by a Veterans Law Judge.  
Moreover, as the Winston-Salem RO noted in March 2006, the 
November 2003 correspondence to the veteran regarding VA's 
duties to notify and assist the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA) was not adequate.  
Additional notice is required.  The veteran has also 
identified new evidence which may have a bearing on his claim 
and must be obtained.

In the substantive appeal filed in December 2005, the veteran 
stated that he wished to have a hearing before a Veterans Law 
Judge via teleconference.  The Board does provide hearings 
via videoconference technology.  He also stated that as an 
alternative to a hearing, he requested that Dr. L, his 
treating VA physician at the Winston-Salem Outpatient Clinic 
of the Salisbury, North Carolina, VA Medical Center (VAMC), 
be given the opportunity to review the claims file, examine 
the veteran, and provide a rationale for the opinions he 
expressed in a July 2003 letter regarding the etiology of the 
claimed disabilities.  In March 2006, the veteran stated that 
if an in-person Travel Board hearing could be held at the 
Winston-Salem RO, he would accept that instead of a 
videoconference hearing.  The claims file was physically 
transferred to the Winston-Salem RO, and a Travel Board 
hearing was scheduled for April 28, 2006, at the Winston-
Salem RO.

On April 24, 2006, the veteran submitted a renewed request 
that Dr. L be allowed to review the file, examine him, and 
offer a rationale for any opinion expressed as to the 
etiology of the left shoulder and left knee disabilities, in 
lieu of the scheduled hearing.  The Veterans Law Judge 
present to conduct the Travel Board hearing noted the request 
and accordingly cancelled the hearing.  A handwritten note to 
this effect, signed by the Veterans Law Judge and the 
veteran, is contained in the file.

The claims file was then returned to the Roanoke RO.  The 
Roanoke RO determined that the evidence of record was 
sufficient, and declined to schedule any additional 
examination.  A handwritten note entered into the margin of 
the Veterans Law Judge statement regarding the veteran's 
request documents the Roanoke RO decision. 

The Board finds that the appellant only agreed to cancel the 
hearing in exchange for a new examination and clarification 
of the rationale for Dr. L's opinion.  The Board apparently 
agreed, after speaking with the veteran, that this additional 
development was necessary; it must be carried out.  Rather 
than unilaterally electing not to schedule that examination, 
the RO should assist the Board in addressing the veteran's 
request for an examination in lieu of a hearing.  An 
examination with opinion with supporting rationale by Dr. L. 
should be sought.    

Further, the veteran has indicated that he underwent surgery 
on his left knee in late December 2005, and has identified 
the private doctor who treated him.  As the veteran is 
claiming service connection for disability of this joint, 
this is relevant medical evidence.  VA has made no effort to 
obtain these records on the veteran's behalf, or to ask the 
veteran to submit complete records.  This is required 
development.  38 C.F.R. § 3.159(c)(1).

Finally, the Board agrees with the determination of the 
Winston-Salem RO that the veteran has not been provided 
adequate notice under the VCAA.  The veteran was not notified 
that he should submit all evidence in his possession; the 
telephone call to the veteran in March 2006 to correct this 
oversight does not clearly remedy the error, as VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Here, notice 
was provided in several different communications, and even if 
the March 2006 telephone call were accepted as adequate and 
complete notice, the RO did not readjudicate the claim 
afterwards.

The Board notes as well that at no time has the veteran been 
provided with notice regarding notice of what is required to 
establish service connection and that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).



Accordingly, the case is REMANDED for the following action:

1. The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), as well 
as Court precedent (including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)), to include notice of VA 
policies and procedures with regard to 
assignment of effective dates and 
disability evaluations..

The notice to the veteran should include a 
request that he either provide a completed 
and signed VA Form 21-4142, Authorization 
and Consent to Release Information to VA, 
for all private medical care providers, in 
particular Dr. Jerome Jennings, to allow 
VA to obtain records on his behalf, or 
that he submit complete medical records 
for private providers.

2.  If the veteran provides the required 
releases, the RO should make reasonable 
efforts to obtain all identified medical 
records.

The RO should also obtain updated 
treatment records from VAMC Salisbury and 
all associated community based and 
outpatient clinics.

3.  Once the foregoing development has 
been accomplished, schedule the veteran 
for a VA joints examination.  The claims 
file must be provided for review in 
connection with the examination.  The RO 
should request that Dr. Shih-Ching Lee 
perform the examination and review the 
file, in particular the September 2003 
letter signed by him.  The doctor should 
then offer an opinion as to whether there 
is a currently diagnosed disability of the 
left shoulder and/or left knee, and if so 
whether either such disability is at least 
as likely as not related to the service 
connected right shoulder or right knee 
disabilities.  A full and complete 
rationale is required for all opinions 
expressed.

If Dr. Lee is not available to perform the 
examination and offer the requested 
opinion, another qualified doctor should 
examine the veteran, review the file, and 
address the questions posed.

4.  Upon completion of the above 
development, the AMC should then review 
the record and readjudicate any issues on 
appeal.  If any benefit sought remains 
denied, the appellant and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

